Opinion issued August 26, 2004













In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00068-CR
____________

JOHNNY CLARENCE KAISER, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 263rd District Court
Harris County, Texas
Trial Court Cause No. 954379 



 
MEMORANDUM  OPINION
               Appellant, Johnny Clarence Kaiser, was indicted for the offense of
aggravated robbery.  The case was first assigned to a court having juvenile
jurisdiction because appellant was 16 years of age when the crime was committed. 
See Tex. Penal Code Ann. § 8.07(b) (Vernon 2003 & Supp. 2004).  The juvenile
court waived jurisdiction and the case was assigned to a criminal district court.  See
Tex. Fam. Code Ann. § 54.02(a)(2)(A) (Vernon 2002).  Appellant pleaded guilty to
the indictment without a plea bargain agreement.  After preparation of a presentence
investigation report, the trial court assessed punishment at confinement for 20 years. 
We affirm.
               Appellant’s court-appointed counsel filed a motion to withdraw as counsel
and a brief concluding that this appeal is without merit.  Counsel’s brief meets the
requirements of Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967),
by presenting a professional evaluation of the record that demonstrates the lack of
arguable grounds of error.  See High v. State, 573 S.W.2d 807, 811 (Tex. Crim. App.
1978); Moore v. State, 845 S.W.2d 352, 353 (Tex. App.—Houston [1st Dist.] 1992,
pet. ref’d).
               Counsel represents that he served a copy of the brief on appellant.  Counsel
also advised appellant of his right to examine the appellate record and file a pro se
brief.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More than
30 days have passed, and appellant has not filed a pro se brief.  We have carefully
reviewed the record and counsel’s brief.  We find no reversible error in the record,
and agree that the appeal is without merit.
               We therefore affirm the judgment of the trial court.
               We grant counsel’s motion to withdraw.
 See Stephens v. State, 35 S.W.3d
770, 771 (Tex. App.—Houston [1st Dist.] 2000, no pet.).
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Keyes and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).